Name: Council Regulation (EEC) No 2993/81 of 19 October 1981 amending Regulation (EEC) No 1196/81 establishing a system of aid for bee-keeping in respect of the 1981/82, 1982/83 and 1983/84 marketing years
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 299/26 Ofticial Journal of the European Communities 20 . 10 . 81 COUNCIL REGULATION (EEC) No 2993/81 of 19 October 1981 amending Regulation (EEC) No 1196/81 establishing a system of aid for bee ­ keeping in respect of the 1981 /82, 1982/83 und 1983/84 marketing years THE COUNCIL OF THE EUROPEAN COMMUNITIES, 1 . In the second subparagraph of Article 4 ( 1 ) of Regu ­ lation (EEC) No 1196/81 , *31 July 1981 ' is hereby replaced by '31 October 1981 '; 2. the following subparagraph shall be added to para ­ graph 2 : 'However, for the 1981 /82 marketing year the aid shall be paid before 30 June 1982.' Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parlia ­ ment (2), Whereas the implementation of the measures provided for in Regulation (EEC) No 1196/81 (3) is causing administrative difficulties ; whereas, therefore, certain dates provided for by the said Regulation should, for the 1981 /82 marketing year, be amended, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Article 4 of Regulation (EEC) No 1196/81 shall be amended as follows : It shall apply with effect from 1 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 October 1981 . For the Council The President P. WALKER ( J ) OJ No C 212, 21 . 8 . 1981 , p. 6 . (2) Opinion delivered on 16 October 1981 (not yet published in the Official Journal). P) OJ No L 122, 6. 5 . 1981 , p. 1 .